DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, KR 20150111246 in view of Lee et al., US 20150083613
As to claim 1, Jang discloses a sensor comprising:
a measuring electrode pair (Fig. 1-2; sensing electrodes 50) formed at a wiring layer in a multilayer-wiring circuit board (Fig. 1-2; electrodes 50 are formed at a layer in the device having substrate 10 with insulating layers 20 and 40. See also Background discussing semiconductor MEMs devices. Note: term “Multilayer-wiring circuit board” is regarded as a semiconductor circuit device having multiple layers consistent with applicant’s disclosure and claim 2); and 
one or more dielectrophoresis electrodes (Fig. 1-2; integrated electrodes 30; Abstract: “the integrated electrode is characterized in that the AC power is being applied so as to effect dielectrophoretic force”) formed at another wiring layer lower than the wiring layer (Fig. 1-2; integrated electrodes 30 are below electrodes 50).  
Jang is silent in wherein the measuring electrode pair is covered by an insulating film and a thickness of the measuring electrode pair is greater than a thickness of the insulating film.  However, Lee is in the field of investigating materials by electrical means and teaches a measuring electrode pair (Fig. 4; electrodes 2 and 3) is covered by an insulating film (insulating cover 6) and a thickness of the measuring electrode pair is greater than a thickness of the insulating film (Fig. 4; ¶[0019]: “an insulation cover is made thinner than a working electrode 
As to claim 2, Jang discloses wherein the multilayer-wiring circuit board is a semiconductor substrate (Background: semiconductor device is disclosed; substrate 10).
As to claim 4, Jang discloses wherein a fluid path is formed over the multilayer-wiring circuit board (Fig. 1-2; Abstract; biomolecules in a liquid is detected at detection section 60).
Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, KR 20150111246 in view of Lee et al., US 20150083613 in view of Karlsson et al., US 20110091864 
As to claim 5, Jang discloses the sensor according to claim 1 but is silent in a sensor array comprising the plurality of sensors, in a single multilayer-wiring circuit board. However, Karlsson discloses a plurality of sensors, in a single multilayer-wiring circuit board (Figs. 3a-3f shows multiple sensor structures in a single chip area).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Karlsson into Jang as modified for the benefit of providing multiple sensors in a single board since doing so would provide for analyzing a greater amount of material in a shorter time. 
As to claim 6, Jang as modified discloses the sensor array according to claim 5.  Karlsson teaches wherein at least one of the plurality of sensors is different in property from another of the plurality of sensors (Figs. 3e, 3f shows sensor structure being different from another sensor .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, KR 20150111246 in view of Lee et al., US 20150083613 in view of Karlsson et al., US 20110091864  in view of Segawa et al., JP 2004135512
As to claim 7, Jang as modified is silent wherein at least one of the plurality of sensors is different in measurement frequency from another of the plurality of sensors. However, discloses a plurality of sensors having a different measurement frequency from one another (¶[0099]-[0100]; Fig. 16; switching on/off high frequency voltage to electrodes C1 to Cz at different times).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of into Jang as modified for the benefit of sequentially scanning the target material to direct the flow of the material to multiple sensing devices so that an analysis of the material can be determined quickly by using multiple sensors.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art does not disclose or suggest “a fluid path is formed over the single multilayer-wiring circuit board, and when viewed from an upstream side of the fluid path, the measuring electrode pair and the one or more dielectrophoresis electrode of each of the plurality of sensors are disposed not to overlap the measuring electrode pair and the in combination with all the limitations of claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farrow et al., US 20150276649 discloses a sensor for investigating materials having a thinner insulation layer than measurement electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868